Citation Nr: 1535085	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability, status post knee replacement. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision granted the Veteran's claims for service connection for a left knee disability and assigned it a 10 percent rating, effective July 21, 2006, and denied the Veteran's claim of service connection for a right knee disability.  The Veteran filed a timely Notice of Disagreement (NOD) in April 2007.  38 C.F.R. § 20.201 (2014).   The RO issued a Statement of the Case (SOC) in June 2007.  Finally, the Veteran submitted a VA Form 9, Substantive Appeal, in February 2008.  The RO issued a Supplemental SOC in May 2009.  The appeal was sent to the Board and was remanded in December 2009, after which the RO supplied a Supplemental SOC in September 2010.  The Board again remanded the case in February 2011, and a second Supplemental SOC was issued in August 2012.  Finally, the appeal was remanded again in March 2014, and an additional Supplemental SOC was issued in December 2014.

The Veteran testified at a travel Board hearing in July 2010.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The issue of entitlement to service connection for a back condition, to include as secondary to the service-connected left knee disability has been raised by the record in the April 2007 NOD, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's left knee disability, status post knee replacement, has been manifested by residual weakness and pain, resulting in limitation of flexion to 90 degrees and limitation of extension to 10 degrees.
 
2.  Resolving all reasonable doubt in favor of the Veteran, the competent evidence of record establishes that the Veteran's right knee disability is due to his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 30 percent and no higher for the service-connected left knee disability, status post knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, including Diagnostic Codes 5055, 5256, 5261, 5262 (2014). 

2.  The criteria for service connection for a right knee disability, as secondary to service-connected left knee disability, have been met.  38 U.S.C.A. §§  1110, 5107(b) (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

With regard to the claim for an increased initial rating, the appeal arises from the initial award of service connection. In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i)  (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See Fenderson v. West, 12 Vet. App. 119   (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

As the Board's decision to grant service connection for a right knee disability, secondary to the left knee disability, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, hearing testimony, and lay statements from the Veteran and a friend.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2010, the undersigned VLJ identified the issue on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

Additionally, the prior remand instructions were substantially complied with.  Instructions from the October 2010 Board remand pertinent to the claims being decided included scheduling the Veteran a VA examination to determine the etiology of the right knee disability.  In response, the RO/AMC scheduled the Veteran for VA joints in May 2012 in which the examiners made all of the requested considerations.  The previous remand also requested that the RO obtain any outstanding records, and the claims file shows that the RO made attempts to do so.  Finally, the March 2014 Board remanded required that the RO provide the Veteran with another VA examination in order to properly determine whether the Veteran's left knee total knee replacement is related to his left knee degenerative joint disease and to determine whether, if so, the Veteran's right knee degenerative joint disease is related to the left knee disabilities.  An examination was provided in July 2014 and an addendum opinion was obtained in October 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As noted, the RO arranged for the Veteran to undergo a VA examination in July 2014, and an addendum opinion was provided in October 2014.  The Board finds that the resulting examination report and opinion is adequate for the purpose of determining the severity of the left knee disability and whether the right knee disability is related to the left knee disability.  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination report provides pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination report and opinion in this case provides an adequate basis for a decision.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Increased initial rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2014). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's left knee disability has been rated as 10 percent disabling since July 2006, under Diagnostic Code 5299-5262.  He seeks an increased initial rating on the basis that his degenerative joint disease led to his total left knee replacement.  

Under VA's Rating Schedule, Diagnostic Code 5055 provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  38 C.F.R. § 4.71.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs that they are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum evaluation for the residuals of the prosthetic replacement of a knee joint is 30 percent.  

The words moderate and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee with flexion between 20 degrees and 45 degrees.  A 60 percent rating is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5261, limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, impairment of the tibia and fibula with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace, warrants a 40 percent rating.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5263 (genu recurvatum).  These other potentially applicable diagnostic codes are not considered in this decision, as none of them provides a potential evaluation in excess of the 30 percent that has already been granted the Veteran.

Background and analysis

Historically, the Veteran sought treatment for left knee pain in service.  Additionally, the Veteran has stated in treatment records dated from 2004 that he has a history of bad knees on both sides.  He was also involved in two motor vehicle accidents after service: one in 1992 and another in August 2002.  After the first accident, the Veteran had arthroscopic surgery performed on the left knee.  He subsequently received cortisone shots, which he said helped to relieve pain in that knee.  In August 2002, the Veteran was involved in another motor vehicle accident, during which he "banged his knee."  (See October 2004 private treatment record.)  The Veteran stated that his knee pain was worse after that time.  Private treatment records from that time show that the Veteran's private physician diagnosed the Veteran with tricompartmental traumatic osteoarthritis, and stated that the Veteran's previously "moderate to severe" osteoarthritis was exacerbated by the motor vehicle accident.  (See November 2004 private treatment record.)  Then, in February 2005, the Veteran underwent a total knee replacement of his left knee.

The record evidence contains a February 2007 VA opinion report, which concluded that it is less likely than not that there is a relationship between the total left knee replacement and the Veteran's earlier injury during service.  However, the February 2007 VA opinion did not address the question of whether the service-connected degenerative changes of the left knee contributed in any way to the total left knee replacement, especially in light of the November 2004 statement from the Veteran's treating physician.  

Therefore, the Board requested a medical opinion in order to determine whether the Veteran's total left knee replacement resulted solely from an intercurrent cause, namely, the motor vehicle accident; or, whether the Veteran's total left knee replacement resulted from the cumulative effect of both the service connected degenerative changes of the left knee and the injury from the post-service automobile accidents.

The Veteran was provided a VA examination in July 2014, and at that time, the examiner concluded that the Veteran's total knee replacement of the left knee was caused by the "cumulative effect" of the service-connected arthritis and the damage from the motor vehicle accidents.  By way of rationale, the examiner explained that the Veteran had a "significant" amount of degenerative changes from his service injury and that there was an "obvious" acceleration of the symptoms and tissue damage after the two car accidents.  

Additionally, a full examination revealed that the Veteran's left total knee replacement caused residual loss of mobility.  The examiner noted the Veteran's medical history, including a stroke the Veteran sustained in March 2013 that left him with a residual right hemiplegia with a loss of sphincter control.  The Veteran did not report pain of other symptoms because he is not ambulatory at all.  Th examiner noted that his lack of mobility is also the reason there is not a history of flare ups or additional problems repetitive use.  Range of motion testing revealed that the Veteran had flexion to 90 degrees with no objective evidence of painful motion and extension to 10 degrees with no objective evidence of painful motion.  The Veteran's range of motion was not additionally limited by repetitive use testing.  Muscle strength testing revealed that the Veteran had no muscle movement in his left knee, including knee flexion and extension.  Stability testing was normal.  The examiner noted that the left knee total knee replacement resulted in intermediate degrees of residual weakness, pain, or limitation of motion.  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the medical evidence of record indicates that the symptomatology attributed to the service-connected disability could not be disassociated with the total left knee replacement.  As such, all symptomatology related to both disabilities will be considered for purposes of the Veteran's disability rating for his left knee disability.

As an initial matter, the Veteran filed his claim over one year after his total knee replacement.  Therefore, despite the fact that the Veteran's total left knee replacement has been found to be attributed to the service-connected degenerative joint disease of the left knee, the prescribed 100 percent rating for one year following the implementation of the prosthesis is not applicable.  38 C.F.R. § 4.71, Diagnostic Code 5055.

In light of these findings, the record reflects that the residuals of the Veteran's left knee replacement surgery is appropriately rated as 30 percent disabling for all periods on appeal.  The examiner indicated that the symptomatology of the left knee results in intermediated degrees of residual weakness, pain, or limitation of motion.  Diagnostic Code 5055 instructs that intermediate degrees of residual weakness, pain or limitation of motion should be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  However, given the Veteran's objective manifestations of the disability, he does not warrant a higher rating based on Diagnostic Codes 5256, 5261, or 5262.  The VA treatment records and examination reports do not show limitation of movement analogous to ankylosis in flexion between 10 and 20 degrees, as is required for a 40 percent rating under Diagnostic Code 5256, extension limited to 30 degrees, as is required for a 40 percent rating under Diagnostic Code 5261, or nonunion of the tibia and fibula with loose motion, requiring a brace, as is required for a 40 percent rating under Diagnostic Code 5262.  Therefore, the record does not establish that the Veteran's left knee disability, status post knee replacement, met the requirements for a rating in excess of 30 percent.

Additional considerations

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

In this case, the schedular rating is adequate.  The rating criteria contemplates the Veteran's subjective complaints.  Additionally, the evidence has not shown that his knee disability has resulted in unusual impairment or symptoms that render the criteria and/or degrees of disability contemplated in the Rating Schedule impractical or inadequate.  The Board notes that the Veteran's mobility has been severely limited due to the stroke he suffered.  Therefore, the Veteran's more severe functional impairment was caused by a disability unrelated to his service-connected left knee disability, status post total knee replacement.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
	
The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition; importantly, the Board has attributed all symptomatology of the left knee to the service-connected left knee disability.    Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect that the disability at issue results in functional impairment which precludes his ability to obtain or retain substantially gainful employment.  The Board notes that the July 2014 examiner noted that the Veteran's disabilities preclude him from physical labor employment, but he specifically stated that the Veteran is not precluded from sedentary work.  Accordingly, the Board finds that a claim or TDIU has not been reasonably raised by the record.  




II.  Service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally to establish entitlement to service connection, a Veteran must show (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran is seeking service connection for a right knee disability, to include as secondary to the left knee disability.  

On VA examination in May 2012, the examiner stated that "the veteran developed a leg length discrepancy after the left total knee replacement which most likely has contributed to altered gait biomechanics."  The VA examiner went on to opine that "[t]his could subsequently have resulted in triggering a degenerative cascade on the right knee."  

Then, in July 2014, per the Board remand, the Veteran underwent another VA examination concerning this particular disability.  In October 2014, the examiner was asked to provide an addendum opinion regarding whether the Veteran's degenerative arthritis of the right knee was caused or aggravated by the left knee condition.  The examiner stated that the Veteran had a total knee replacement in the left knee in 2005 and the Veteran was diagnosed with degenerative joint disease of the right knee in 2005, as well.  The examiner opined that the left knee total knee replacement "obviously produced a significant shift in ambulatory dynamics resulting in extra strain" on the right lower limb and right knee, thus "contributing to aggravation of the already existing degenerative joint disease of the joint.

Given that the same examiner found that the Veteran's service-connected left knee degenerative changes could not be disassociated with the total left knee replacement, the  examiner's opinion that the Veteran's right knee disability was aggravated by the total left knee replacement provides sufficient grounds to grant service connection for the right knee degenerative joint disease.

In resolving all reasonable doubt in the Veteran's favor, the Board determines that the right knee degenerative joint disease was aggravated by the service-connected left knee disability and thus service connection is warranted for that condition.


ORDER

Entitlement to an initial rating of 30 percent, and no greater, for a left knee disability, status post knee replacement, is granted.

Service connection for a right knee disability, to include as secondary to a left knee disability, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


